Citation Nr: 0001201	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-23 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for actinic 
keratoses and the residuals of basal cell carcinoma and 
squamous cell carcinoma of the face, neck, and ears, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased disability rating for actinic 
keratoses and the residuals of basal cell carcinoma and 
squamous cell carcinoma of the upper back, chest, and 
bilateral forearms, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from October 1947 to May 
1968.

This appeal arises from a rating decision of October 1995 
from the New Orleans, Louisiana, Regional Office (RO).  The 
veteran appealed the decision to the Board of Veterans' 
Appeals (Board) and in a February 1999 decision, the case was 
remanded to the RO for additional evidentiary development and 
adjudication.  The case has been returned to the Board for 
further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The scarring and actinic keratoses of the forehead, face, 
neck, and ears produce no more than moderate disfigurement.

3.  There was discoloration or color contrast of the scars of 
the forehead, face, and neck.

4.  There is no limitation of function of the back, chest, or 
forearms due to the scars from excision of the carcinomas or 
the actinic keratosis.

5.  The actinic keratosis lesions on the back, chest, and 
forearms are at the most extensive lesions.



CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
actinic keratoses and the residuals of basal cell carcinoma 
and squamous cell carcinoma of the face, neck, and ears are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.14, 4.118, Diagnostic Codes 7800, 7806, 7818 
(1999).

2.  The criteria for an increased disability rating for 
actinic keratoses and the residuals of basal cell carcinoma 
and squamous cell carcinoma of the upper back, chest, and 
bilateral forearms are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic Codes 
7805, 7806, 7819 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

An August 1995 Department of Veterans Affairs (VA) 
examination report notes that the veteran had squamous cell 
and basal cell carcinomas excised or treated with X-ray.  The 
report also notes that he received multiple treatments for 
actinic keratosis over his face and arms.  There were 
depressed white scars from previous removals of the skin 
cancers on the forehead, face, the right ear, the forearms, 
and mid back.  There were also multiple actinic keratoses 
over the face and arms which were active and chronic.  The 
diagnoses were history of multiple squamous call carcinomas 
and basal cell carcinomas, and multiple active and chronic 
actinic keratosis.

The report of a March 1999 VA examination notes the veteran 
had squamous and basal cell cancers on the face, forehead, 
arms, pinna of the ears, back, and dorsum of the hands that 
were treated with excision and X-ray.  The veteran had a 
lesion removed from the pinna of the right ear and scarring 
had caused the ear canal to become contracted to a small 
opening.  Approximately one week prior to the examination, 
the veteran had a carcinoma removed from the right side of 
his nose.  The defect was approximately one centimeter by one 
centimeter.  The report also notes the veteran had a basal 
cell lesion removed from the left side of the nose in a 
similar area.  The report notes there were multiple depressed 
white scars on the forehead, face, and ears with the right 
ear being worse.  

The examination report indicates there was a four centimeter 
by five centimeter scar on the left upper back.  There were 
multiple discolorations of the skin, pitting, and wide areas 
of scarring over the face, forehead, nose, chest, and 
forearms.  The report indicates there was no pain with the 
lesions but they caused a great deal of disfigurement over 
the face, forearms, neck, and upper back.  There were no 
lesions present on the lower extremities.  The report 
indicates there were ecchymotic [small hemorrhagic spot in 
the skin, Dorland's Illustrated Medical Dictionary 524 (28th 
ed. 1994)] type lesions from the dorsum of the hands to the 
elbows from bleeding under the skin with darkening of the 
skin.  The diagnoses included multiple disfiguring procedures 
to remove basal cell and squamous cell cancers, actinic 
keratoses present, and ecchymotic lesions present over both 
forearms due to bruising from fragile capillaries in the skin 
of the forearms.  Photographs of the affected areas were 
included with the report.  These photographs show a scabbed 
area on right side of the nose from the recent excision and a 
scar area on the left side of the nose that is somewhat 
depressed and of slightly different color.  The photographs 
also show visible scars on the forehead, face, ears, and neck 
that are of lighter color that the surrounding skin but are 
not significantly depressed.  The auricle of the left ear had 
what appeared to be two small scar defects near the edge and 
there was a scar near the right ear canal.  The photographs 
also show a scar on the upper left back, and scars and a 
darkened area of the skin on the hands and forearms.

II.  Legal Analysis

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

In a rating decision, dated in November 1990, service 
connection for "actinic keratoses over face, arms, and neck, 
status post excisions, squamous cell carcinoma, right 
forehead, status post excision, basal cell carcinoma, right 
forearm" was granted with a 30 percent disability rating 
assigned.  Following the Board's February 1999 remand, an 
April 1999 rating decision reclassified the veteran's skin 
disability as "actinic keratoses, residuals of basal cell 
carcinoma and squamous cell carcinoma, of the face, neck, and 
ears" and "actinic keratoses, residuals of basal cell 
carcinoma and squamous cell carcinoma, of the upper back, 
chest, and bilateral forearms."  A 30 percent disability 
rating was assigned for each disability, effective from the 
date of claim for an increase of February 1995.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1999) (Schedule).  The disability ratings are based 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability manifestations under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (1999).

Disfiguring scars of the head face and neck are rated under 
the criteria of Diagnostic Code 7800.  Under these criteria, 
a scar resulting in slight disfigurement warrants a 
noncompensable rating and a moderately disfiguring scar 
warrants a 10 percent rating.  A 30 percent disability rating 
is warranted for severe disfigurement, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 50 percent rating is warranted for complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  If in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (1999).

The provisions of Diagnostic Code 7805 stipulate that other 
scars will be rated based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999).  

Diagnostic Code 7806, entitled "Eczema" provides that a 50 
percent rating is warranted for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  A 
30 percent rating is warranted for constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 10 
percent rating is warranted where there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  With slight, if any, exfoliation, exudation 
or itching on a nonexposed surface or small area, a 
noncompensable disability rating is warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1999).

Under the provisions of Diagnostic Code 7818, malignant new 
growths of the skin are rated as scars and disfigurement, 
based on the extent of constitutional symptoms.  
Additionally, unless otherwise provided, the disability may 
be rated as eczema dependent upon on location, extent, and 
repugnant or otherwise disabling character of manifestations.  
38 C.F.R. § 4.118, Diagnostic Code 7818 (1999).

Under the provisions of Diagnostic Code 7819, benign new 
growths of the skin are rated as scars and disfigurement.  
Additionally, unless otherwise provided, the disability may 
be rated as eczema dependent upon on location, extent, and 
repugnant or otherwise disabling character of manifestations.  
38 C.F.R. § 4.118, Diagnostic Code 7819 (1999).

Face, neck, and ears

The levels of disability under the criteria of Diagnostic 
Code 7800 are slight, moderate, severe, or complete.  
However, the March 1999 VA examination report only indicates 
that skin lesions caused a great deal of disfigurement.  The 
examination reports and photographs do show multiple 
depressed white scars and actinic keratoses on the forehead, 
face, and ears.  However, these do not produce deformity of 
one side of the face or repugnant disfigurement.  The 
photographs and the examination reports also do not show 
scars on the eyelids or lips.  The photographs of the left 
ear auricle show two small scars or defects which do not rise 
to the level of being a marked or unsightly deformity of the 
left auricle.  The March 1999 VA examination report indicates 
that the scarring of the right ear was worse than the left.  
However, the examination report and the photographs show that 
the scarring was near the ear canal and did not cause a 
marked or unsightly deformity of the right auricle.  The 
March 1999 VA examination report and photographs show the 
veteran with an unhealed wound from an excision from the 
right side of the nose one week earlier.  The veteran's 
representative at the Board asserts that the photographs of 
this recent excision show that a greater disability rating is 
warranted.  However, the photographs depict the immediate 
post excision residual scab and do not represent the long 
term residuals of the excision.  Additionally, since this 
area was approximately one centimeter square, it is a small 
area and does not produce long term marked or unsightly 
deformity, or severe disfigurement. 

The scarring and actinic keratosis of the forehead, face, and 
ears do not produce severe disfigurement.  Rather examination 
reports and photographs show no more than moderate 
disfigurement since the scars were not significantly 
depressed and that did not rise to marked or repugnant 
disfigurement.  This corresponds to a 10 percent disability 
rating under the criteria of Diagnostic Code 7800.  The 
examination reports indicate that the head and face scars 
were white and the photographs show that the scars were of a 
different color than the surrounding skin.  This constitutes 
discoloration or color contrast of the scars which would 
warrant raising the 10 percent rating to 30 percent.  This is 
consistent with the 30 percent disability rating currently 
assigned.  38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800 
(1999).

The rating established by the RO also considered the criteria 
of Diagnostic 7818 for malignant new growths of the skin.  As 
noted above, an increased disability rating under the 
provisions of Diagnostic Code 7800 for the face and head 
scars is not warranted.  The VA examination reports indicate 
that there were actinic keratosis lesions over the face.  
However, the scarring was the predominant disability 
manifestation of the veteran's skin disorder and as noted 
above, the lesions produce no more than moderate 
disfigurement of the head, face, and neck.  Therefore, an 
increased disability rating under the rating criteria for 
eczema is not warranted.   38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7806, 7818 (1999).

The evaluation of the same disability under different 
diagnoses is to be avoided. Accordingly, only one disability 
rating may be assigned for the skin disability of the face, 
neck, and ears.  Based on the above, the preponderance of the 
evidence is against the claim for an increased disability 
rating for actinic keratoses and the residuals of basal cell 
carcinoma and squamous cell carcinoma of the face, neck, and 
ears.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.14, 4.118, Diagnostic Codes 7800, 7806, 7818 
(1999).

Upper back, chest, and bilateral forearms

The VA examination reports do not show that there was any 
limitation of function of the back, chest, or forearms due to 
the scars from excision of the carcinomas or the actinic 
keratosis.  Accordingly, a disability rating greater than the 
currently assigned 30 percent is not warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1999).  

The RO rated the veteran's disability under the provisions of 
Diagnostic Code 7819.  As noted above, the scars do not cause 
any limitation of function and thus an increased disability 
rating on that basis is not warranted.  Diagnostic Code 7819 
also requires that the rating criteria for eczema be 
considered.  The March 1999 VA examination report indicates 
that there was a great deal of disfigurement.  However, the 
VA examination reports and photographs do not show that there 
was ulceration, or extensive exfoliation or crusting.  
Additionally, the actinic keratosis lesions were on the back, 
chest, and forearms.  This barely rises to the level of 
extensive lesions which would correspond to a 30 percent 
disability rating under the criteria of Diagnostic Code 7806.  
This is the currently assigned disability rating.  The March 
1999 VA examination report and photographs indicate that the 
veteran had ecchymotic lesions on the forearms.  However, the 
veteran is not service connected for such lesions and they 
may not be considered in establishing the service connected 
evaluation.  Therefore, an increased disability rating under 
the provisions of Diagnostic Codes 7806 and 7819 is not 
warranted.  38 C.F.R. §§ 4.14, 4.118, Diagnostic Codes 7806, 
7819 (1999).  

The veteran's representative at the RO has asserted that the 
bilateral factor is applicable.  However, the veteran's 
service connected disability includes both of the forearms in 
its description and a single disability rating has been 
assigned for the skin disability with includes both upper 
extremities.  Therefore, the veteran does not have separate 
disabilities of the right and left sides to be combined.  
Accordingly, the bilateral factor is not applicable to the 
veteran's skin disability of the forearms.  38 C.F.R. § 4.26 
(1999).

The evaluation of the same disability under different 
diagnoses is to be avoided. Accordingly, only one disability 
rating may be assigned for the skin disability of the back, 
chest, and forearms.  Based on the above, the preponderance 
of the evidence is against the veteran's claim for an 
increased disability rating for actinic keratoses and the 
residuals of basal cell carcinoma and squamous cell carcinoma 
of the upper back, chest, and bilateral forearms.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.118, Diagnostic Codes 7805, 7806, 7819 (1999).  



ORDER

Entitlement to a disability rating in excess of 30 percent 
for actinic keratoses and the residuals of basal cell 
carcinoma and squamous cell carcinoma of the face, neck, and 
ears is denied.

Entitlement to a disability rating in excess of 30 percent 
for actinic keratoses and the residuals of basal cell 
carcinoma and squamous cell carcinoma of the upper back, 
chest, and bilateral forearms is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

